The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of application 16/051,985, now patent number 10,620,863 B2. 
This is in response to applicant’s amendment filed on 7/6/2021, claims 1, 10-11 and 20 are amended. No claims have been cancelled. Claims 1-20 are still pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Response to Applicant’ Arguments
Applicant’s arguments, see page 9-11, filed 7/6/2021, with respect to claims 1, 11 and 20 have been fully considered and are persuasive.  The 102 rejection of claims 1-20 has been withdrawn. 
101 rejection has been withdrawn due to the amendment filed on 7/6/2021 for claim 20.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,620,863 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-18 of patent application are not sufficient to render the claim patentably distinct (the claim 1 of the instant application is anticipated by the claim 1 of the patent application; instant application uses neural networks, but patent uses machine learning systems) and therefore a terminal disclaimer is required. 
Claims 11 and 20 recite the same subject matter as claim 1, therefore, claims 2-10 and 12-19 are also rejected since they are depended on the rejected claims 1 and 11 respectively. 
The table below only compares the clam 1 of instant application and the claim 1 of patent application. However, the depended claims are rejected since they are depended on the rejected claim 1 and they are similar to the dependent claims of patent application.

Instant application 16/811173 (claim 1)
Patent 10,620,863 B2 (claim 1)

A method of managing data reduction in storage systems using machine learning systems, the method comprising:
calculating a value representing a data reduction assessment for a first data block in a storage system using a hash of the data block; and
calculating a value representing a data reduction assessment for a first data block in a storage system using a hash of the data block;
using the value to train a neural network to assess data reduction associated with a second data block in the storage system without performing the data reduction on the second data block, the value comprising a number of times to compute the hash to determine a converge hash,
using the value to train a machine learning system to assess data reduction associated with a second data block in the storage system without performing the data reduction on the second data block by: determining a number of times to iteratively perform the hash computation to obtain the converged hash; using the number of times to train the machine learning system to determine a second number of times to iteratively perform a hash computation of a hash associated with the second data block to obtain the data reduction assessment for the second data block; and

wherein assessing data reduction associated with the second data block indicates a probability as to whether the second data block can be reduced.


15  
Allowable Subject Matter
Claims 1-20 are allowed (except the double patent rejection as shown above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



	/HUA J SONG/           Primary Examiner, Art Unit 2133